DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 5/12/2021.  Claims 1-10 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 5/12/2021 has been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 5/12/2021 have been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:
It appears “in the example in Figure 3…” may be mislabeled because the specification seems to be referring to Figure 5 (Page 13, Line 11).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation in Claim 1 are:
Calculation Module
Display Module
Adjustment Module
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7.	The calculation module, display module, and adjustment module are being interpreted as software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any claim not specifically mentioned has been included based on its dependency.
9.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood what is meant by “an exocentric aircraft symbol, positioned at a distance said exocentric from the aircraft…” More specifically, it is unclear if the aircraft is the actual aircraft or if the aircraft is displayed. It cannot be determined from the claim language if there is a displayed aircraft at the position and an exocentric aircraft symbol. The claim is being interpreted as the exocentric aircraft symbol is positioned a distance said exocentric to a displayed aircraft.  Claim 9 has the same limitations as Claim 1 except for its dependency and is rejected for the same reasoning.
10.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood from the claim language what is meant by “a height difference said exocentric relative to the aircraft in the vertical direction.” More specifically, it is unclear what the height difference is relative to and what the height difference is between.  The claim is being interpreted as the height difference is relative to the displayed aircraft and the difference is a distance between the exocentric aircraft and displayed aircraft.   Claim 9 has the same limitations as Claim 1 except for its dependency and is rejected for the same reasoning.
11.	Regarding Claim 1, the claim is indefinite because it cannot be clearly understood from the claim language what is meant by “an exocentric direction.” More specifically, it is unclear if the direction is an axis which the aircraft symbol is shifted along, if the direction is an off centered location (not on raw, pitch, roll axes) away from the aircraft symbol, or if the direction is a horizontal direction. The claim is being interpreted as a line or axis that is exocentric to which the aircraft symbol and first exocentric landing zone is shifted along.  Claim 9 has the same limitations as Claim 1 except for its dependency and is rejected for the same reasoning.
12.	Claim 1 recites the limitation "the exocentric distance according to the exocentric direction" in Lines 15-16.  There is lack of proper antecedent basis for this limitation in the claim. More specifically, it is not clear if “a distance said exocentric to the aircraft” is the same as “the exocentric distance.” The claim is being interpreted as a distance exocentric to the aircraft is the same distance as the exocentric distance. Claim 9 has the same limitations as Claim 1 except for its dependency and is rejected for the same reasoning.
13.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 10 is an independent claim written in dependent form. The independent claim should be written in the form of Claim 1.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program product is not limited to a non-transitory computer, and therefore, under BRI, the computer product includes signals.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen (US 20160140850 A1) in view of Case (US 20150259075 A1).
19.	Regarding Claim 1, Feyereisen teaches an electronic device for displaying exocentric symbols on a display system, the electronic display device and the display system being suitable for being embarked in an aircraft, the aircraft being suitable for flying over a terrain and landing on a landing zone of the terrain or for maintaining a hovering flight over this landing zone, the electronic display device comprising (Feyereisen: [0001] and [0023] "The exemplary embodiments described herein generally relate to aircraft displays and more particularly to the display of a strategic overview of a flight plan on an aircraft navigational display."  Also, "The aviation environment is described herein as an exemplary embodiment and may include navigation from point to point including an approach and landing at an airport [suitable for flying over terrain and landing on a landing zone]… Various types of maps may be used for display on the lateral view, for example, road maps, terrain maps [suitable for flying over terrain], aviation maps, and topographical maps."): 
A display module configured to display on the display system an exocentric aircraft symbol, positioned at a distance said exocentric from the aircraft according to an exocentric direction and at a height difference said exocentric relative to the aircraft in the vertical direction, the exocentric aircraft symbol being arranged between the terrain and the aircraft according to the vertical direction (Feyereisen: [0040] "The display 102 presents an image 200 preferably of a perspective view. The image 200 includes the terrain 202, one or more markers 204, a desired flight path 206 displayed on the terrain 202, one or more waypoints 208, and the aircraft 210." Note that Figure 2 displays the exocentric aircraft symbol in between the swatch 228.  Also, note that a skilled practitioner would recognize that the indication is positioned at a height difference relative to the aircraft in the vertical direction and is in between the terrain and aircraft symbol.), 
The display module being further configured to display a first exocentric landing zone symbol, positioned at a distance from the landing zone equal to the exocentric distance according to the exocentric direction and at the same height as the exocentric aircraft symbol according to the vertical direction (Feyereisen: [0041] and [0042] "Additionally, a trending altitude icon 220 [first exocentric landing zone symbol at same height of aircraft symbol in vertical direction] may be positioned contiguous to each vertical line 216 that indicates an increasing or decreasing altitude based on the current aircraft 210 energy state."  Also, "A vertical line 216 may also be associated with a waypoint. For example, the vertical line 222 is associated with the waypoint RILEY, wherein the current altitude is indicated by the waypoint icon 224." Note the Figure 2 displays the trending altitude icon to identify the waypoint at the same height of the aircraft. The symbol is positioned at a distance from the landing zone in the vertical direction.), 
And the distance between the exocentric aircraft symbol and the first exocentric landing zone symbol according to the horizontal direction being equal to the distance between the aircraft and the landing zone according to the horizontal direction (Feyereisen: [0026] "Information is encoded into the marker icons allowing the user to infer distance and altitude for the present aircraft state and/or the predicted aircraft state. The information is displayed on the navigation screen along the route of flight and preferably includes a vertical line (or pole) emanating from the marker icon." Note that Figure 2 displays the exocentric aircraft symbol and exocentric landing zone symbol have a distance equal to the aircraft and landing zone.  This is because the aircraft position and landing zone position is exocentrically shifting in the vertical direction.  Therefore, the horizontal distance would stay equal if it is only shifted in the vertical direction.).  
	Feyereisen fails to explicitly teach a calculation module configured to calculate a distance between the aircraft and the landing zone according to a horizontal direction orthogonal to a vertical direction and to determine a height of the aircraft relative to the terrain. However, Feyereisen does teach marker icons so the pilot can estimate the horizontal and vertical distances to a waypoint. The distance between the aircraft and the landing zone in the horizontal and vertical distances is determined (Feyereisen: [0026] and [0030] "Information is encoded into the marker icons allowing the user to infer distance [horizontal direction, orthogonal to vertical direction] and altitude [height of aircraft relative to the terrain] for the present aircraft state and/or the predicted aircraft state. The information is displayed on the navigation screen along the route of flight and preferably includes a vertical line (or pole) emanating from the marker icon. Vertical as used herein means substantially parallel with the direction of gravity. A first symbol on the vertical line indicates the current altitude of the vehicle, while a second symbol on the vertical line indicates the altitude of the vehicle when it reaches the hazard computed from the current flight path and vehicle energy state."  Also, "The data provided by the sources of flight status data may include, without limitation... altitude data... geographic position data, such as GPS data... etc.").
	Additionally, in the same field of endeavor, Case teaches a calculation module configured to calculate a distance between the aircraft and the landing zone according to a horizontal direction orthogonal to a vertical direction and to determine a height of the aircraft relative to the terrain (Case: [0023], [0030], and [0041] "Onboard radar 112 and terrain sensors 120 may be included within a Terrain Awareness and Warning System (TAWS), such as an Enhanced Ground Proximity Warning System (EGPWS). Terrain sensors may be additional on-board radar, or may be on-board Lidar or other instruments capable of dynamically ascertaining elevation and terrain information [determine height of aircraft relative to terrain]."  Also, "A visually distinguishable color band or pole section gives the pilot a visual depiction of the current height of the rotorcraft on the vertical reference poles. This can be used as an additional visual aid to guide the pilot down through the final hover [aircraft suitable to maintain hovering flight over landing zone] to land portion of the flight."  Also, "In response to the rotorcraft location information, the vertical reference display process 600 determines the distance between the rotorcraft and the landing point (STEP 608) [calculate distance between aircraft and landing zone in horizontal direction].)
And a display module configured to display on the display system an exocentric aircraft symbol, positioned at a distance said exocentric from the aircraft according to an exocentric direction and at a height difference said exocentric relative to the aircraft in the vertical direction, the exocentric aircraft symbol being arranged between the terrain and the aircraft according to the vertical direction (Case: [0030], [0037], and [0038] "When a rotorcraft enters into a position that is lower than the height of the vertical reference poles, the pole sections may be rendered in a visually distinguishable manner to represent the position of the aircraft [exocentric aircraft symbol]. A visually distinguishable color band or pole section gives the pilot a visual depiction of the current height of the rotorcraft on the vertical reference poles. This can be used as an additional visual aid to guide the pilot down through the final hover to land portion of the flight."  Also, "In FIG. 3, a portion of the circular boundary line 204 is shown. The image in FIG. 3 illustrates the change in the overlaid image on the elevation and terrain data when the rotorcraft approaches the landing point. FIG. 3 depicts that the two static reference poles, first pole 302 and second pole 304 [landing zone symbols positioned distance equal to exocentric distance of aircraft symbol], remain on-screen (and therefore within the pilot's field of view) in the 3D graphical display, but have been "pushed back" from the boundary line 204 [exocentric symbol at a distance exocentric to the aircraft]."  Also, "The vertical reference poles employ visually distinguishable color banding in sections to indicate the rotorcraft roll right. As depicted, segment 412 of vertical reference pole 408 is larger than segment 410 of vertical reference pole 406, indicated a roll right [exocentric aircraft symbol].").
Feyereisen and Case are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Feyereisen to incorporate the teachings of Case to include a hovering aircraft to calculate the distance between the landing zone and a height relative to the terrain because it provides the benefit of increased pilot awareness by providing visual references when landing an aircraft. The increased awareness of the pilots provides an additional benefit of increased safety of the pilots, passengers, and vehicle when landing.
20.	Regarding Claim 5, Feyereisen and Case remains as applied above in Claim 1, and further, Case teaches the display module is configured to display the exocentric aircraft symbol with an inclination relative to a horizontal plane orthogonal to the vertical direction, the inclination being a function of the roll of the aircraft (Case: [0031] "Color banding may also be utilized to aid the pilot in gauging rotorcraft roll. As is demonstrated in FIGS. 4 and 5, when the rotorcraft is in a position where any roll has occurred, the two vertical reference poles may be rendered in visually distinguishable pole sections to indicate the direction and magnitude of the roll [exocentric aircraft symbol with inclination, function of a roll of aircraft]. This will provide a visual reference to the pilot and allow correction for vehicle roll, which may not otherwise be obvious during landing and/or takeoff operations. Again, color may be utilized to render the visual distinguishability.").  21.	Regarding Claim 6, Feyereisen and Case remains as applied above in Claim 1, and further, Feyereisen teaches the display module is configured to display a vertical bar representative of the height of the aircraft relative to the terrain, the vertical bar extending towards the terrain from the first exocentric landing zone symbol (Feyereisen: [0041] and [0042] "Additionally, a trending altitude icon 220 may be positioned contiguous to each vertical line 216 [vertical bar representative of height of aircraft, extend toward terrain from first exocentric landing symbol] that indicates an increasing or decreasing altitude based on the current aircraft 210 energy state."  Also, "A vertical line 216 may also be associated with a waypoint. For example, the vertical line 222 is associated with the waypoint RILEY, wherein the current altitude is indicated by the waypoint icon 224." Note the Figure 2 displays the vertical bar extending from the trending altitude icon 220 and the terrain.).  
22.	Regarding Claim 7, Feyereisen and Case remains as applied above in Claim 6, and further, Case teaches the display module is further configured to show at least one reference point of the fixed height relative to the terrain on the vertical bar, each reference point being representative of a predetermined height level relative to the terrain (Case: [0036] "As described herein, reference pole height [reference point of fixed height on vertical bar], reference pole location, and landing zone diameter are user selectable parameters, along with other user selectable parameters described herein. A user enters user selectable customization parameters into the user input device 101, and the processor 102 within the display system 103 responds to user input parameters by generating or updating a composite image of the landing point (described above) enclosed in a landing zone, with static vertical reference poles, according to user input, overlaid on the elevation and terrain data in the 3D graphical display." Note that the vertical pole has a reference height, where the height is selected by the user. Therefore, the top of the vertical bar is a reference point of a fixed height above the terrain according to the user parameters.).  
23.	Regarding Claim 8, Feyereisen and Case remains as applied above in Claim 6, and further, Feyereisen teaches the display module is configured to display a second exocentric landing zone symbol, the vertical bar extending between the first and second exocentric landing zone symbols (Feyereisen: [0041] and [0042] "Additionally, a trending altitude icon 220 [first exocentric landing symbol] may be positioned contiguous to each vertical line 216 that indicates an increasing or decreasing altitude based on the current aircraft 210 energy state."  Also, "A vertical line 216 may also be associated with a waypoint. For example, the vertical line 222 is associated with the waypoint RILEY [second exocentric landing zone symbol], wherein the current altitude is indicated by the waypoint icon 224." Note the Figure 2 displays the vertical line in between the first and second exocentric landing zone symbols.).  
24.	Regarding Claim 9, Feyereisen teaches a method for displaying exocentric symbols on a display system adapted to be embarked in an aircraft, the aircraft being adapted to fly over a terrain and land on a landing zone of the terrain or to maintain a hover over the landing zone, the display method comprising at least the following steps (Feyereisen: [0001] and [0023] "The exemplary embodiments described herein generally relate to aircraft displays and more particularly to the display of a strategic overview of a flight plan on an aircraft navigational display."  Also, "The aviation environment is described herein as an exemplary embodiment and may include navigation from point to point including an approach and landing at an airport [suitable for flying over terrain and landing on a landing zone]… Various types of maps may be used for display on the lateral view, for example, road maps, terrain maps [suitable for flying over terrain], aviation maps, and topographical maps."):
Display on the display system of an exocentric aircraft symbol at a distance said exocentric of the aircraft, positioned in an exocentric direction and at a height said exocentric relative to the aircraft according to the vertical direction, the exocentric aircraft symbol being disposed between the terrain and the aircraft in the vertical direction (Feyereisen: [0040] "The display 102 presents an image 200 preferably of a perspective view. The image 200 includes the terrain 202, one or more markers 204, a desired flight path 206 displayed on the terrain 202, one or more waypoints 208, and the aircraft 210." Note that Figure 2 displays the exocentric aircraft symbol in between the swatch 228.  Also, note that a skilled practitioner would recognize that the indication is positioned at a height difference relative to the aircraft in the vertical direction and is in between the terrain and aircraft symbol.), 
And display of a first exocentric landing zone symbol, positioned at a distance from the landing zone equal to the exocentric distance according to the exocentric direction and at the same height as the exocentric aircraft symbol in the vertical direction (Feyereisen: [0041] and [0042] "Additionally, a trending altitude icon 220 [first exocentric landing zone symbol at same height of aircraft symbol in vertical direction] may be positioned contiguous to each vertical line 216 that indicates an increasing or decreasing altitude based on the current aircraft 210 energy state."  Also, "A vertical line 216 may also be associated with a waypoint. For example, the vertical line 222 is associated with the waypoint RILEY, wherein the current altitude is indicated by the waypoint icon 224." Note the Figure 2 displays the trending altitude icon to identify the waypoint at the same height of the aircraft. The symbol is positioned at a distance from the landing zone in the vertical direction.),
And the distance between the exocentric aircraft symbol and the first exocentric landing zone symbol according to the horizontal direction being equal to the distance between the aircraft and the landing zone according to the horizontal direction (Feyereisen: [0026] "Information is encoded into the marker icons allowing the user to infer distance and altitude for the present aircraft state and/or the predicted aircraft state. The information is displayed on the navigation screen along the route of flight and preferably includes a vertical line (or pole) emanating from the marker icon." Note that Figure 2 displays the exocentric aircraft symbol and exocentric landing zone symbol have a distance equal to the aircraft and landing zone.  This is because the aircraft position and landing zone position is exocentrically shifting in the vertical direction.  Therefore, the horizontal distance would stay equal if it is only shifted in the vertical direction.).  
Feyereisen fails to explicitly teach calculating a distance between the aircraft and the landing zone according to a horizontal direction orthogonal to a vertical direction and determining a height of the aircraft relative to the terrain.  However, Feyereisen does teach marker icons so the pilot can estimate the horizontal and vertical distances to a waypoint. The distance between the aircraft and the landing zone in the horizontal and vertical distances is determined (Feyereisen: [0026] and [0030] "Information is encoded into the marker icons allowing the user to infer distance [horizontal direction, orthogonal to vertical direction] and altitude [height of aircraft relative to the terrain] for the present aircraft state and/or the predicted aircraft state. The information is displayed on the navigation screen along the route of flight and preferably includes a vertical line (or pole) emanating from the marker icon. Vertical as used herein means substantially parallel with the direction of gravity. A first symbol on the vertical line indicates the current altitude of the vehicle, while a second symbol on the vertical line indicates the altitude of the vehicle when it reaches the hazard computed from the current flight path and vehicle energy state."  Also, "The data provided by the sources of flight status data may include, without limitation... altitude data... geographic position data, such as GPS data... etc.").
Additionally, in the same field of endeavor, Case teaches calculating a distance between the aircraft and the landing zone according to a horizontal direction orthogonal to a vertical direction and determining a height of the aircraft relative to the terrain (Case: [0023], [0030], and [0041] "Onboard radar 112 and terrain sensors 120 may be included within a Terrain Awareness and Warning System (TAWS), such as an Enhanced Ground Proximity Warning System (EGPWS). Terrain sensors may be additional on-board radar, or may be on-board Lidar or other instruments capable of dynamically ascertaining elevation and terrain information [determine height of aircraft relative to terrain]."  Also, "A visually distinguishable color band or pole section gives the pilot a visual depiction of the current height of the rotorcraft on the vertical reference poles. This can be used as an additional visual aid to guide the pilot down through the final hover [aircraft suitable to maintain hovering flight over landing zone] to land portion of the flight."  Also, "In response to the rotorcraft location information, the vertical reference display process 600 determines the distance between the rotorcraft and the landing point (STEP 608) [calculate distance between aircraft and landing zone in horizontal direction].)
And a display on the display system of an exocentric aircraft symbol at a distance said exocentric of the aircraft, positioned in an exocentric direction and at a height said exocentric relative to the aircraft according to the vertical direction, the exocentric aircraft symbol being disposed between the terrain and the aircraft in the vertical direction (Case: [0030], [0037], and [0038] "When a rotorcraft enters into a position that is lower than the height of the vertical reference poles, the pole sections may be rendered in a visually distinguishable manner to represent the position of the aircraft [exocentric aircraft symbol]. A visually distinguishable color band or pole section gives the pilot a visual depiction of the current height of the rotorcraft on the vertical reference poles. This can be used as an additional visual aid to guide the pilot down through the final hover to land portion of the flight."  Also, "In FIG. 3, a portion of the circular boundary line 204 is shown. The image in FIG. 3 illustrates the change in the overlaid image on the elevation and terrain data when the rotorcraft approaches the landing point. FIG. 3 depicts that the two static reference poles, first pole 302 and second pole 304 [landing zone symbols positioned distance equal to exocentric distance of aircraft symbol], remain on-screen (and therefore within the pilot's field of view) in the 3D graphical display, but have been "pushed back" from the boundary line 204 [exocentric symbol at a distance exocentric to the aircraft]."  Also, "The vertical reference poles employ visually distinguishable color banding in sections to indicate the rotorcraft roll right. As depicted, segment 412 of vertical reference pole 408 is larger than segment 410 of vertical reference pole 406, indicated a roll right [exocentric aircraft symbol].").
Feyereisen and Case are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Feyereisen to incorporate the teachings of Case to include a hovering aircraft to calculate the distance between the landing zone and a height relative to the terrain because it provides the benefit of increased pilot awareness by providing visual references when landing an aircraft. The increased awareness of the pilots provides an additional benefit of increased safety of the pilots, passengers, and vehicle when landing.
25.	Regarding Claim 10, Feyereisen and Case remains as applied above in Claim 1, and further, Feyereisen teaches a computer program product having software instructions which, when implemented by computer equipment, implement the display method according to claim 9 (Feyereisen: [0016] "Those of skill in the art will appreciate that the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein may be implemented as electronic hardware, computer software, or combinations of both.").
26.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen (US 20160140850 A1), in view of Case (US 20150259075 A1), and in further view of Suddreth (US 20100023189 A1).
27.	Regarding Claim 4, Feyereisen and Case remains as applied above in Claim 1.
	Feyereisen fails to explicitly teach the calculation module is configured to further compute a longitudinal velocity of the aircraft relative to the terrain according to a longitudinal direction of the aircraft and a lateral velocity of the aircraft relative to the terrain according to a lateral direction orthogonal to the longitudinal direction, the display module being further configured to display the longitudinal speed and lateral speed of the aircraft.  
	However, in the same field of endeavor, Suddreth teaches the calculation module is configured to further compute a longitudinal velocity of the aircraft relative to the terrain according to a longitudinal direction of the aircraft and a lateral velocity of the aircraft relative to the terrain according to a lateral direction orthogonal to the longitudinal direction, the display module being further configured to display the longitudinal speed and lateral speed of the aircraft (Suddreth: [0023] and [0026] "The navigation and control information 260 can include many types of information, including lateral deviation, heading, track, speed, distance, relative altitude to the target, current speed along and across heading directions [longitudinal velocity and lateral velocity, relative to terrain]. The display of the navigation and control information 260 can be dynamic based on the relative position of the aircraft and landing information 250. For example, the navigation and control information 260 can appear on the landing information 250 as the aircraft approaches the landing pad [display speed of the aircraft], such as at a predetermined distance."  Also, "The navigation and control information 260 can further include a heading indicator 270, an along heading speed indicator 272, an across heading speed indicator 274, and a relative altitude indicator 276. The relative altitude indicator 276 includes a numerical value that is conformally traced onto the terrain 214 at the base of the indicator 276.").  
Feyereisen, Case, and Suddreth are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Feyereisen and Case to incorporate the teachings of Suddreth to compute and display the longitudinal and lateral velocities of the aircraft because it provides the benefit of increasing the pilots’ awareness when landing the aircraft by providing important information on the display.
28.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen (US 20160140850 A1), in view of Case (US 20150259075 A1), in view of Suddreth (US 20100023189 A1), and in further view of Baudry (US 20200020238 A1).
29.	Regarding Claim 2, Feyereisen and Case remains as applied above in Claim 1.
	Feyereisen and Case fails to explicitly teach the calculation module is further configured to calculate an angle formed with the horizontal direction by an axis passing through the aircraft and the landing zone, the display module being configured to display the exocentric aircraft symbol and the first exocentric landing zone symbol only when a set of exocentric conditions are met, the set of exocentric conditions being at least a function of the distance between the aircraft and the landing zone according to the horizontal direction and of the angle formed by the horizontal direction and the axis passing through the aircraft and the landing zone, the display module being furthermore configured to implement a compliant display relative to the landing zone of an approach landing zone symbol.  
	However, in the same field of endeavor, Suddreth teaches the calculation module is further configured to calculate an angle formed with the horizontal direction by an axis passing through the aircraft and the landing zone (Suddreth: [0025], [0026], and [0027] "For example, numerical symbology 266 representing the speed of the aircraft and numerical symbology representing the distance of the aircraft from the landing information 250 are depicted in FIG. 2 within the landing pad of the landing information 250."  Also, "The relative altitude indicator 276 includes a numerical value that is conformally traced onto the terrain 214 at the base of the indicator 276."  Also, "The navigation and control information 260 can further include a simulated visual glide path indicator 278 [calculate angle formed with horizontal direction of aircraft and landing zone] simulating an airport lighting aid."  Note that a skilled practitioner would recognize that the glide path is determined from a horizontal direction to the landing zone and the height of the aircraft to the landing zone. Therefore, with the height and lateral distance to the landing zone, an angle can be calculated. Additionally, the glide path is essentially an angle calculated to guide the aircraft to the landing zone.), 
And the display module being furthermore configured to implement a compliant display relative to the landing zone of an approach landing zone symbol (Suddreth: [0027] "Accordingly, the VASI example of simulated visual glide path indicator 278 [compliant display] illustrated includes two circular indicator lights above and below a diamond light, which represents the ideal glide path [relative to landing zone of landing zone symbol]. The position of an arrow indicates the glide path of the aircraft relative to the ideal glide path. Colors can be provided to the circular indicators to further enhance pilot awareness. The glide path indicator 278 can be vertical or conformal to the terrain 214."). 
Feyereisen, Case, and Suddreth are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Feyereisen and Case to incorporate the teachings of Suddreth to calculate an angle formed with the horizontal direction and the landing zone and to display a compliant display relative to the landing zone of an approach landing zone symbol because it provides the pilot additional information on the display when landing in order to increase awareness and visibility. This provides the additional benefit of increased safety for the pilots, passengers, and vehicle when landing the aircraft.
Feyereisen, Case, and Suddreth fail to explicitly teach the display module being configured to display the exocentric aircraft symbol and the first exocentric landing zone symbol only when a set of exocentric conditions are met, the set of exocentric conditions being at least a function of the distance between the aircraft and the landing zone according to the horizontal direction and of the angle formed by the horizontal direction and the axis passing through the aircraft and the landing zone.
	However, in the same field of endeavor, Baudry teaches the calculation module is further configured to calculate an angle formed with the horizontal direction by an axis passing through the aircraft and the landing zone (Baudry: [0027] "Nevertheless, if a cloud of particles forms close to the ground, the pilot is assisted in natural manner by displayed symbols that serve to give the pilot conformal information that is necessary and sufficient for the purpose of landing, i.e. the position of the selected landing zone relative to the aircraft, and also graphic information concerning the aircraft height above the ground and its roll angle. This information can be used regardless of visibility conditions, and in particular in the event of visibility being degraded suddenly and unexpectedly."),
And the display module being configured to display the exocentric aircraft symbol and the first exocentric landing zone symbol only when a set of exocentric conditions are met, the set of exocentric conditions being at least a function of the distance between the aircraft and the landing zone according to the horizontal direction and of the angle formed by the horizontal direction and the axis passing through the aircraft and the landing zone (Baudry: [0025], [0054], and [0141]-[0143] "Furthermore, when the aircraft is situated at a distance from the landing point that is less than a first threshold distance [set of conditions are met], the calculation means cause conformal two-dimensional symbology to be displayed including a two-dimensional main symbol [display landing zone symbol]. This two-dimensional symbology may cover a landing zone having an area of the same order as the area of a conventional heliport, and/or it may be displayed progressively."  Also, "In an aspect, when said bottom zone of the three-dimensional main symbol no longer appears in the field of view and at least when the aircraft is situated at a distance from the landing point that is less than a second threshold distance [set of conditions are met], the method may include a step of displaying a three-dimensional secondary symbol [display aircraft symbol] on said screen and on said sighting axis, which three-dimensional secondary symbol is not overlaid on the landing point and extends upwards from the ground with a graphic appearance that is visually different from the graphic appearance of the three-dimensional main symbol, the secondary symbol presenting a mark that is movable as a function of the height of the aircraft."  Also, "Furthermore, the three-dimensional secondary symbol 60 presents a mark 66 that is movable as a function of the height of the aircraft 1. However, this movable mark may be displayed using the same graphic charter as the height mark in order to avoid confusing the pilot. Whenever the aircraft is offset relative to the landing point, the three-dimensional secondary symbol 60 continues to provide information both about, relative attitude and also about altitude regardless of the conditions of external visibility. The pilot controls the aircraft as desired as a function of the position of the aircraft relative to the landing point shown by means of the various symbols [conditions are function of distance between aircraft and landing zone and angle].).
Feyereisen, Case, Suddreth, and Baudry are considered to be analogous to the claim invention because they are in the same field of aircraft displays.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Feyereisen, Case, and Suddreth to incorporate the teachings of Baudry to display the exocentric aircraft symbol and exocentric landing symbol when conditions are met and to be a function of the distance between the aircraft and landing zone because it provides the benefit of increasing the pilots' awareness with more information regarding the landing when approaching a landing of the aircraft.
30.	Regarding Claim 3, Feyereisen, Case, Suddreth, and Baudry remains as applied above in Claim 2, and further, Case teaches an adjustment module configured to acquire an adjustment value entered by the pilot, the display module being further configured to display the first exocentric landing zone symbol and the approach landing zone symbol at a height corrected from the acquired adjustment value (Case: [0029] and [0036] "The pilot may adjust and customize aspects of the display and method by entering criteria at the user input device 101. Adjustments according to user input [acquire adjustment value entered by pilot] are performed by the processor 102."  Also, "As described herein, reference pole height, reference pole location, and landing zone diameter are user selectable parameters, along with other user selectable parameters described herein. A user enters user selectable customization parameters into the user input device 101, and the processor 102 within the display system 103 responds to user input parameters by generating or updating a composite image of the landing point (described above) enclosed in a landing zone, with static vertical reference poles [display exocentric landing zone symbol/approach landing zone at a height], according to user input [height corrected from adjustment value], overlaid on the elevation and terrain data in the 3D graphical display.").  

Prior Art
31.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Muensterer (US 20120314032 A1)
Salesse-Lavergne (US 20180222602 A1)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663